o On DD mH PF W NY Fe

wN Bd DO KO BD KD KN KN KR BRR RR RO Re eee ee Ra
on TO UN PP WwW YN KF DT OC oOo nH DO OT RP WY YY KF OC

 

JUN 2 | 2024

 

 

FILED
CLERK, U.S. DISTRICT COURT

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
ay \A

DEPUTY

 

q

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. CR 18-00285-DMG
Plaintiff ) ORDER OF DETENTION AFTER
) HEARING [Fed. R. Crim. P. 32.1(a)(6);18
‘ U.S.C. . § 3143(a)]
)
GEORGE McKENNA,
)
Defendant. )
)

 

 

 

The defendant having been arrested in this District pursuant to a warrant issued by

the United States District Court for the Central District of California, for alleged violations

of the terms and conditions of his supervised release; and

The Court having conducted a detention hearing pursuant to Federal Rule of
Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

The Court finds that:
A. ( X ) The defendant has not met his burden of establishing by clear and convincing

evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This

finding is based on:
Prior violations; instant allegations; no bail resources.

and

 

 
o won Dn nH FF WO YL

BO NO HN WH NH NY ND WN NY RR Fe Fe Re Re ee Reel ee
ao AI Dn on FPF WO NY KF CO ODO FHF HIN Dn PP WD NY KF O&O

 

 

B, ( X ) The defendant has not met his burden of establishing by clear and convincing
evidence that he is not likely to pose a danger to the safety of any other person or the
community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
Criminal history; prior violations; instant allegations.

IT THEREFORE IS ORDERED that the defendant be detained pending further
proceedings.

Uf
Dated: 6 [ | oe)

 

 

DOUGLAS F. MCCORMICK
United States Magistrate Judge

 
